                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH ATUANA,                            :   CIVIL NO. 1:20-CV-25
                                          :
             Petitioner                   :   (Chief Judge Conner)
                                          :
      v.                                  :
                                          :
UNITED STATES OF AMERICA,                 :
                                          :
             Respondent                   :

                                      ORDER

      AND NOW, this 13th day of January, 2020, upon consideration of the petition

for writ of habeas corpus (Doc. 1), and for the reasons set forth in the accompanying

memorandum, it is hereby ORDERED that:

      1.     The petition for writ of habeas corpus (Doc. 1) is DISMISSED for lack
             of jurisdiction.

      2.     The Clerk of Court is directed to CLOSE this case.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
